FOURTH DIVISION
                               DILLARD, P. J.,
                           MERCIER and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    January 19, 2022



In the Court of Appeals of Georgia
 A21A1293. HOOPER v. TOWNSEND.

      MERCIER, Judge.

      In this child custody action, Kristin Jocelyn Hooper (“the mother”) appeals pro

se from the trial court’s modification of custody and child support, and its award of

attorney fees to Travis Townsend, Jr. (“the father”). For the following reasons, we

affirm.1

      The evidence shows that the parties, who were never married, share a son who

was born in Georgia in November 2013. In 2014, the mother moved to Virginia with

      1
        The father’s motion to dismiss this appeal as untimely is hereby denied. The
case was final upon entry of the trial court’s order on the father’s motion for attorney
fees. See Woodruff v. Choate, 334 Ga. App. 574, 576 (1) (a) (780 SE2d 25) (2015).
The 30th day from the court’s order fell on Thanksgiving day, the next day (Friday)
was a State holiday, and the following two days were Saturday and Sunday. The
mother’s notice of appeal filed the following Monday was therefore timely. See
OCGA §§ 5-6-38 (a), 1-4-1 (a), and 1-3-1 (d) (3).
the child. The father subsequently filed a petition to legitimate the child, and on

September 10, 2015, the trial court entered a final order on legitimation, custody, and

child support. The child was declared the legitimate son of the father, and the court

ordered that the parties share joint legal custody of the child, with the mother having

primary physical custody. The court incorporated a parenting plan that provided the

father has the right to communicate with the child by telephone or Skype between

6:00 p.m. and 7:00 p.m. each weekday and between 7:00 p.m. and 8:30 p.m. on

weekends, and that on weekdays the call shall be no longer than 15 minutes; the

father has the right to visitation with the child on the second and fourth weekends of

every month; the parties shall discuss jointly all major and material matters affecting

the child’s welfare and development, including medical, educational, extracurricular,

and religious decisions; and a party changing his or her residence shall notify the

other party in writing at least 30 days in advance and shall furnish his or her new

address.

      On February 12, 2018, the father filed a “Petition for Modification of Custody

and Expedited Motion for Contempt” alleging, among other things, that the mother

had obtained an ex parte protective order in Virginia to prohibit him from

communicating with the child, failed to have the child available for daily video call

                                          2
visits, did not provide him with 30-day notice of her intent to move to New Jersey,

and on several occasions falsely asserted that the child was ill and could not travel for

visitation with the father. The father requested that he be awarded primary physical

custody of the child and that the court appoint a guardian ad litem.

       In March 2018, the mother and the child moved from Virginia to New Jersey.

In the same month, the father filed an emergency motion for contempt alleging that

the mother had not responded to his attempts to contact the child, that he had not been

permitted to speak to the child since January 20, 2018, and that the mother failed to

bring the child for his parenting time on the weekend of March 9. The trial court

entered a consent order on the father’s emergency motion that required the mother to

bring to the child to Georgia on April 4, 2018, for visitation with the father and to

“immediately resume” the father’s telephone visits with the child as provided in the

parenting plan in the September 2015 order.

       Shortly thereafter, the mother filed in Virginia an emergency petition to modify

custody, alleging that because she and the minor child moved from Virginia to New

Jersey, the original custodial arrangement was no longer in the child’s best interests.

She asserted that the frequent air travel was irritating to the child’s ears and disruptive

to his health and well-being. The mother asked the Virginia court to assume

                                            3
jurisdiction of the custody matter and to modify the custody schedule ordered by the

Georgia court in September 2015. She also filed a motion in Georgia seeking to

transfer jurisdiction of the action to Virginia pursuant to the Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA). See OCGA § 19-9-40 et seq. But after

a telephone call with the Virginia court, see OCGA § 19-9-49, the trial court entered

an order concluding that because Georgia had exclusive and continuing jurisdiction

over the matter, it would retain the custody action. The Virginia court agreed that

Georgia “continues to have exclusive continuing jurisdiction” of the custody matter

and dismissed the mother’s motion to modify custody filed there.

      On September 13, 2018, the trial court appointed a guardian ad litem to

represent the child’s interests. The court also ordered a “Late Case Evaluation” in

order for the parties to resolve or narrow their issues prior to trial. However because

the parties asserted that the evaluator had a conflict of interest, the evaluation was

canceled and not rescheduled.

      In January 2020, the trial court held a three-day bench trial on the father’s

motion to modify custody, and on February 27, 2020, the court issued a final order

on the motion. The court found that although both parents were bonded with the child

and capable of providing for his needs and care, the mother “engaged in intentional,

                                          4
comprehensive and persistent alienation of the minor child” from the father. The court

cited several examples: the mother obtained an ex parte temporary protective order

to circumvent the father’s parenting time, consistently failed to make the child

available to the father by phone or video call, falsely represented that the child had

a medical condition or travel/activity restriction to circumvent parenting time by the

father, and coached the child to “reframe his interpretation of life events and

experiences to reflect negatively upon [the father] and [the father’s] family.” The

court also found that the mother “demonstrated a clear unwillingness to co-parent”

with the father, noting that in violation of the September 2015 order, she failed to

provide the father with written notice of her move from Virginia to New Jersey, and

she enrolled the child in a new school and psychotherapy without consulting the

father. The court found further that the father was compliant with prior court orders

and demonstrated a willingness to co-parent with the mother “despite barriers and

challenges presented by [the mother],” and that the guardian ad litem’s analysis and

recommendation to give the father primary physical custody were “founded and

appropriate.” The court granted the father’s request for primary physical custody of

the child concluding that the evidence showed a “material change of conditions and



                                          5
circumstances.” However, the court reserved ruling on the father’s request for

attorney fees.

      Following a hearing, on October 27, 2020, the trial court entered an order

granting the father’s motion for attorney fees under OCGA § 19-9-3 and awarding

him $30,108 to be paid in installments.2 This appeal followed.

      1. The mother asserts that the trial judge erred in declining to recuse herself

from the case. However, the mother did not move to recuse the judge, and she appears

to argue that the judge should have sua sponte recused for “violat[ing] the three

degrees of separation requirement” of the Georgia Code of Judicial Conduct Rule

2.11 (A). Specifically, the mother argues that the father’s brother was a staff attorney

for another judge on the court; the father (who is an attorney), his wife, and the trial

judge were all in “Outstanding Atlanta;” and the father’s wife and the trial judge were

“both in Junior League.”

      “A trial judge has no duty to sua sponte recuse himself or herself in the absence

of a violation of OCGA § 15-1-8 or Canon 2, Rule 2.11 (A).” Shelton v. State, 350


      2
       In this order, the trial court also denied a motion for attorney fees filed by the
mother. On the same day, the court entered an order that, among other things, denied
the mother’s motion for reconsideration of its February 2020 order modifying
custody.

                                           6
Ga. App. 774, 782 (3) (830 SE2d 335) (2019). OCGA § 15-1-8 (a) (1) and (2) provide

that a judge shall not preside over any matter in which he or she is pecuniarily

interested nor any matter “when such judge is related by consanguinity or affinity

within the third degree as computed according to the civil law to any party interested

in the result of the case or matter.” Georgia Code of Judicial Conduct Rule 2.11 (A)

(a) and (c) provide in relevant part that

      [j]udges shall disqualify themselves in any proceeding in which their
      impartiality might reasonably be questioned, or in which . . . [t]he judge
      is within the third degree of relationship to. . . a party to the proceeding,
      . . . [or] . . . a person known by the judge to have a more than de minimis
      interest that could be substantially affected by the outcome of the
      proceeding[.]


(Emphasis omitted.)

      The mother points to no evidence that the trial judge was within the third

degree of relationship to any party in this case or that the judge had more than a de

minimis interest in the case. And to the extent the mother argues that the judge’s

impartiality might reasonably be questioned because of her alleged membership in the

same organizations as the father and his wife (or because the father’s brother was a

staff attorney for another judge), the mother has not pointed to evidence of significant


                                            7
contact or improper communications between the judge and the father, his brother,

or his wife.3 See Marlow v. State, 339 Ga. App. 790, 801 (4) (792 SE2d 712) (2016)

(no evidence trial judge had actual contact or involvement with party in underlying

dispute). Her allegations therefore are “not enough reasonably to call into question

the trial judge’s impartiality in this case.” Id. (citation and punctuation omitted). This

claim of error is without merit.

      2. The mother asserts that the trial court erred in declining to relinquish

jurisdiction of the custody action to the state of Virginia under the UCCJEA. She

asserts that Georgia is an inconvenient forum because neither she nor the child has

lived in Georgia since August 2014, and that the trial court abused its discretion by

representing to the Virginia court that a trial was forthcoming in Georgia when in fact

no trial had been set.

      The trial court ruled that it had exclusive and continuing jurisdiction over the

custody matter and declined to relinquish jurisdiction to Virginia. The Virginia court

issued an order dismissing the action filed there “after discussion [with the Georgia


      3
         In her argument, the mother cites only to evidence that the father’s brother
was staff attorney to a state court judge in the same county, and evidence that the
father’s wife was a member of Junior League and Outstanding Atlanta. The mother
cites to no evidence of the trial judge’s membership in these organizations.

                                            8
court] of the procedural history of the matters in [the Virginia] court, the factual

information as to where the child has resided since 9 months of age, and available

trial dates and times ([the Georgia trial judge] has the matter docketed for a trial

within the next month).” The Virginia court concluded that “Georgia continues to

have exclusive continuing jurisdiction of this matter and will continue to exercise

jurisdiction over this matter.”

             The UCCJEA provides that, with certain exceptions . . ., once a
      court of this state has made an initial custody determination, it “has
      exclusive, continuing jurisdiction” over the matter. OCGA § 19-9-62
      (a). Nevertheless, a court with jurisdiction under the UCCJEA may
      decline to exercise its jurisdiction if it determines that it is an
      inconvenient forum for further custody considerations. OCGA § 19-9-67
      (a).


Alden v. Yarborough, 360 Ga. App. 850, 852 (1) (862 SE2d 148) (2021). Because a

Georgia court made the initial custody determination in this case in September 2015,

it had exclusive, continuing jurisdiction over the matter. OCGA § 19-9-62 (a). It is

only where neither the child nor the parents reside in Georgia (or have no significant

connections in Georgia and substantial evidence is no longer available in this state)

that this exclusive, continuing jurisdiction is lost. OCGA § 19-9-62 (a); see, e.g., Hall

v. Wellborn, 295 Ga. App. 884, 885 (673 SE2d 341) (2009). As the father resides in

                                           9
this state, the Georgia court did not lose its exclusive, continuing jurisdiction, and the

court was not otherwise required to decline its jurisdiction. See OCGA § 19-9-62.

Further, although the mother asserts that the trial court misled the Virginia court by

representing that a trial was forthcoming, this was not the only reason the Virginia

court ceded jurisdiction to Georgia. The Virginia court, just like the Georgia court,

concluded that Georgia had exclusive, continuing jurisdiction over the custody

matter.

      3. The mother argues that the trial court erred in refusing to allow into the

record an affidavit she filed the day before an October 4, 2018 temporary hearing. She

asserts the affidavit was timely filed pursuant to Uniform Superior Court Rule 24.5

(A) (affidavits for temporary hearing in domestic relations action “shall be served on

opposing counsel at least 24 hours prior to hearing”). However, the mother does not

point to where in the record the court’s ruling can be found and does not explain if

the court ruled in an order or during the hearing. See Court of Appeals Rule 25 (c) (2)

(in the absence of specific record references supporting an enumerated error, this

Court will not search the record and may not consider the enumeration). And, the




                                           10
affidavit (along with the certificate of service) appear in the record on appeal.4 This

claim of error is without merit.

      4. The mother asserts that the trial court erred in declining to rule on her

September 4, 2018 motion to compel the father to comply with her discovery

requests. But it was the duty of the mother’s then-counsel to invoke a final ruling on

the motion, and counsel’s failure to do so precludes our review on appeal. See Staggs

v. Wang, 185 Ga. App. 310, 312 (3) (363 SE2d 808) (1987); see also, e.g., Hilliard

v. J. C. Bradford & Co., 229 Ga. App. 336, 339 (1) (b) (494 SE2d 38) (1997). Further,

several months later, the mother asserted in a joint trial summary that she had no

pending motions. She therefore abandoned her motion to compel and induced any

error in the trial court failing to rule upon the motion. See, e.g., Phoenix on Peachtree

Condo. Assn. v. Phoenix on Peachtree, LLC, 294 Ga. App. 447, 450 (2) (669 SE2d

229) (2008) (party cannot complain on appeal that the trial court erred in failing to

rule on motion to compel when it asserted at a hearing that no discovery was needed).

      5. The mother asserts that the trial court erred in failing to enforce its order

requiring a pre-trial conference and late-stage case evaluation, and erred in declining

      4
        We note that the trial court clerk’s office has informed this Court that the
October 2018 hearing was taken down, but because no party paid for the transcript
to be produced, it has not been filed with the clerk and transmitted to this Court.

                                           11
to refer criminal activity by the father to the District Attorney.5 But she has presented

no argument or citation to authority on these claims of error, which are therefore

deemed abandoned. See Court of Appeals Rule 25 (c) (2); see, e.g., Drake v. Drake,

279 Ga. App. 576, 578 (2) (632 SE2d 165) (2006). The mother also enumerates as

error the trial court’s denial of her motion for reconsideration, but again she has not

supported this claim with citation to authority or argument. This argument is therefore

also deemed abandoned. Drake, supra.

       6. The mother argues that the trial court erred in denying her motion for a

continuance. She filed the motion five days before the January 7, 2020 start of trial

on grounds that the guardian ad litem had not yet produced her report, hindering her

ability to prepare for trial, and that the parties had not yet participated in the late case

evaluation that had to be canceled because of a conflict of interest involving the

evaluator. The trial court heard argument on the motion for a continuance at the start

of trial. The mother’s counsel informed the trial court that he had just received the

guardian ad litem’s report the day before, and that the guardian ad litem had not yet

spoken to any of the mother’s witnesses. Counsel requested a continuance to get the


       5
       The mother appears to refer to the father’s testimony that he monitored and
recorded calls with the child.

                                            12
“case resolved without further litigation” – specifically, to attend alternative dispute

resolution, to give the guardian ad litem an opportunity to speak with witnesses, to

have witnesses from New Jersey and Virginia provide testimony, to do the late case

evaluation, and to get additional financial information from the father.

      The guardian ad litem explained to the court that she had requested information

from the mother and that there was a delay in receiving that information as well as

payment from the mother. She explained further that she asked the mother to reduce

her list of 46 witnesses or “give [her] a synopsis of what it is they’re going to testify

to,” but the mother failed to do so. The trial court denied the mother’s request for a

continuance, finding that the parties had ample time to reschedule the late case

evaluation and that there had been sufficient opportunity for the issues raised to have

been addressed prior to the hearing. The court explained that it would allow the

mother to call witnesses and submit witness affidavits, but it was not in the best

interests of the court, the parties, or the child to continue the case.

             The denial of a motion for a continuance is addressed to the sound
      discretion of the trial court, and this Court will not interfere unless it is
      clearly shown that the court abused its discretion. The trial judge, in the
      exercise of his discretion to grant or refuse a continuance, has to
      consider the facts and circumstances of each case to determine what the


                                           13
      ends of justice require. Broad discretion must be granted trial courts on
      matters of continuances.


Cockerham v. Cockerham, 359 Ga. App. 891, 899 (4) (860 SE2d 163) (2021)

(citation and punctuation omitted). The mother filed her motion for a continuance

only days before the 2020 trial in this case, but she was aware in 2019 that the late

case evaluation needed to be rescheduled. And the guardian ad litem testified that the

mother delayed sending her information and payment as requested. Further, the

mother gave no explanation for why she had been unable to get the father’s financial

information she sought prior to the hearing. Under these circumstances, we find no

abuse of the trial court’s discretion in denying the mother’s motion for a continuance.

See, e.g., Triple Net Properties v. Burress Dev. & Constr., 293 Ga. App. 323, 326 (1)

(667 SE2d 127) (2008) (no abuse of discretion in denying motion for continuance

where motion filed two days before hearing and movant did not show that it

attempted to obtain what it contended was necessary to complete discovery).

      7. The mother argues that the trial court erred by imposing child support

obligations absent clear and verified financial information from the father and erred

in calculating a child support amount that substantially deviates from the guidelines.

However, she fails to point to what information from the father was not clear and

                                          14
verified. The mother also fails to show how any deviations from the guidelines in

OCGA § 19-6-15 harmed her. The child support worksheet attached to the trial

court’s modification order shows that the court actually deviated downward and

reduced the mother’s presumptive child support obligation by $400 to “allow her to

travel to see the minor child.” See OCGA §§ 19-6-15 (b) (8) (F) (deviations

subtracted from or added to presumptive amount of child support shall be applied if

supported by the required findings of fact and application of the best interest of the

child standard; deviation for travel expenses), OCGA § 19-6-15 (i) (1) (presumptive

amount of child support is rebuttable, and the court may deviate from the presumptive

amount), and OCGA § 19-6-15 (i) (2) (F) (deviation for travel expenses related to

court-ordered visitation). This argument is therefore without merit.

      8. The mother argues that the trial court erred in issuing a parenting plan that

denied her time to see the child for six months. She appears to refer to a gap between

the trial court’s February 27, 2020 order modifying custody and incorporating a

modified parenting plan, and the September 1, 2020 beginning of her parenting time

under the parenting plan in the event the parties did not agree upon parenting time.

However, because these dates have passed, the mother’s argument is now moot. See,

e.g., U-Haul Co. of Arizona v. Rutland, 348 Ga. App. 738, 752 (2) (b) (824 SE2d 644)

                                         15
(2019) (“A case is moot when its resolution would amount to the determination of an

abstract question not arising upon existing facts or rights.”) (citation, punctuation,

and emphasis omitted).

      9. The mother asserts that the trial court erred in finding her in contempt. But

she provides no record citation to the court finding her in contempt. Further, while

the father in his petition to modify custody requested that the mother be held in

contempt of the September 2015 custody order, the trial court made no ruling on the

father’s request. This claim of error is without merit.

      10. The mother argues that the trial court erred in awarding attorney fees to the

father. She appears to claim that the trial court applied the wrong standard for

determining whether to award fees pursuant to OCGA § 19-9-3 (g). But the trial

court’s order shows that it properly considered whether the father was entitled to

reasonable attorney fees and expenses of litigation as provided for in that Code

section. To the extent the mother challenges the evidence supporting the award, in the

absence of a transcript of the hearing on attorney fees, we must presume the evidence




                                          16
supported the court’s findings.6 See Ettrick v. SunTrust Mtg., 349 Ga. App. 703, 706

(2) (a) (824 SE2d 727) (2019).

       11. The mother asserts that the trial court “erred by declining to apply the full

opinions of the judges who heard the protective order matters in Virginia to Georgia.”

She refers to an excerpt the father admitted at trial from a hearing in a Virginia court

on the mother’s request for a protective order. The Virginia court declined to issue

the order but found that the father acted inappropriately. The mother appears to argue

that the trial court should have followed or adopted the Virginia court’s finding.

However, as the trier of fact for purposes of the modification action, it was for the

trial court to decide what weight to give the evidence. See Ganny v. Ganny, 238 Ga.

App. 123, 125 (3) (518 SE2d 148) (1999).

       12. The mother enumerates several errors related to the trial court’s

modification of custody, asserting that there was a lack of probative evidence and

witness credibility to support the trial court findings. She also argues that the court




       6
        As explained in footnote 4, infra, with regard to a different transcript, the trial
court clerk’s office has informed this Court that the August 2020 hearing on attorney
fees was taken down, but because no party paid for the transcript to be produced, it
has not been filed with the clerk and transmitted to this Court.

                                            17
erred in finding a material change of circumstances and erred in adopting the

recommendation of the guardian ad litem.

      “Once an award of child custody has been made, when the non-custodial parent

seeks to change that arrangement, the trial court must first determine whether there

has been a material change in circumstances affecting the child’s welfare.” Burnham

v. Burnham, 350 Ga. App. 348, 351 (2) (829 SE2d 425) (2019). And on review of an

order modifying a child custody arrangement, “this Court views the evidence in the

record in the light most favorable to the trial court’s order and will affirm the trial

court’s decision if there is any evidence to support it.” Lowry v. Winenger, 340 Ga.

App. 382, 382 (797 SE2d 230) (2017) (citation and punctuation omitted). We are

“mindful that the Solomonic task of assigning the custody of children lies squarely

upon the shoulders of the judge who can see and hear the parties and their witnesses,

observe their demeanor and attitudes, and assess their credibility.” Gordy v. Gordy,

246 Ga. App. 802, 803 (1) (542 SE2d 536) (2000) (citation and punctuation omitted).

      The father testified the mother often failed produce the child during the one-

hour window for daily calls as required by the September 2015 order. He explained

further that beginning in 2016, at one time for three or four consecutive months, the

mother told the father that the child had an ear infection that prohibited the child from

                                           18
traveling by plane to Georgia for the father’s parenting time. In describing one of

these instances, the father explained that in March 2016, when he was to have

parenting time with the child, the mother informed him that the child had an ear

infection and could not travel. But when the father contacted the child’s doctor, he

was informed that there was no travel restriction for the child. The mother also

enrolled the child into a new school and had the child attend therapy sessions with a

psychologist without consulting the father. The father testified that there was a

constant “grooming of negativity” with respect to his interaction with the child. For

example, the father explained that if the child looked away during video calls, the

mother would say to the child, “I know you don’t really want to be on the phone with

[the father],” and she would say things to the child over the phone when he was

visiting the father to make the child want to go back to Virginia.

      The guardian ad litem recommended that the trial court grant the father’s

petition to modify custody. She testified that the mother’s coaching of the child has

affected the child’s relationship with his father. She explained that when the mother

talks to the child about “how things happen at dad’s house[,] [those things] are

perceived or discussed as negative.” The guardian ad litem explained further that the

father was more flexible and proactive in trying to arrange his visitation and parenting

                                          19
time with the child, but that with regard to “coparenting dynamic[s],” the mother was

often “delayed in responding,” would not respond, or responded by telling the father,

“that just doesn’t work for us.” She stated that in her opinion, the mother believes that

the father’s relationship with the child is less important than the child’s relationship

with other relatives, and that the mother often made excuses for the child missing

calls with the father.

      Although the mother argues that there was a “lack of probative evidence” to

support the trial court’s findings and challenges the credibility of the witnesses, we

do not weigh the evidence or determine witness credibility. “If the record contains

any reasonable evidence to support the trial court’s decision on a petition to modify

custody, it will be affirmed on appeal.” Weickert v. Weickert, 268 Ga. App. 624, 627

(602 SE2d 337) (2004) (emphasis supplied). As there was some evidence that the

mother alienated the child from his father, was unwilling to co-parent with the father,

and disregarded court orders relating to co-parenting, we cannot say that the trial

court abused its discretion in granting the father’s petition to modify custody on the

ground that there was a change in material circumstances. See Bankston v.

Warbington, 332 Ga. App. 29, 33-34 (1) (771 SE2d 726) (2015) (no abuse of trial

court’s discretion in modifying custody in favor of the father where some evidence

                                           20
supported court’s determination that mother has undermined child’s relationship with

the father).

       Finally, the mother argues that the guardian ad litem “failed to dispose of her

court[-]appointed fiduciary duty and her duty to investigate and ascertain the best

interest of the child,” and that because of this, the trial court erred in adopting her

recommendation.

               A trial court faced with a petition for modification of child
       custody is charged with exercising its discretion to determine what is in
       the child’s best interest. Although a trial court may consider the
       recommendations of a guardian ad litem, such recommendations are not
       a substitute for the trial court’s independent discretion and judgment.


Ezunu v. Moultrie, 334 Ga. App. 270, 271-272 (1) (779 SE2d 44) (2015) (citations

and punctuation omitted). The mother cites to an email from the trial court’s staff

attorney dated after the trial but before the court’s ruling, stating that the trial court

planned to adopt the guardian ad litem’s recommendation. But in the order modifying

custody entered about a month later, the trial court stated that the guardian ad litem’s

analysis and recommendations were “founded and appropriate.” Although the trial

court considered the guardian ad litem’s recommendation, and ultimately came to the

same conclusion with regard to custody, the mother has pointed to nothing to suggest

                                           21
that the trial court failed to exercise its own judgment regarding what was in the best

interests of the child. See id. at 272 (1).7

       Judgment affirmed. Dillard, P. J., and Pinson, J., concur.




       7
        The mother appears to argue that the trial court allowed the father to decide
when the change of custody would take place. While the court order’s stated that with
the father’s consent, the mother shall maintain physical custody of the child until
transfer of the child on June 20, 2020, the court ordered that the parenting plan take
effect immediately, and under that plan, the father would have primary custody of the
child beginning at the end of the child’s school year (in 2020). In any event, as these
dates have passed, this argument is now moot. See U-Haul Co. of Arizona, supra.

                                               22